                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
CHRISTOPHER PIANTEDOSI,                         )
                                                )
       Petitioner,                              )
                                                )
v.                                              )    Civil No. 18-12500-LTS
                                                )
COMMONWEALTH OF                                 )
MASSACHUSETTS,                                  )
                                                )
       Respondent.                              )
                                                )

                        MEMORANDUM AND ORDER ON PETITION
                       FOR WRIT OF HABEAS CORPUS (DOC. NO. 1)

                                         October 7, 2019
SOROKIN, J.

       Christopher Piantedosi, a prisoner at the Old Colony Correctional Center in Bridgewater,

Massachusetts, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. He challenges limitations the state trial court imposed on the testimony of a defense

expert witness. The respondent has opposed the petition. As explained below, Piantedosi’s

federal claim does not warrant habeas relief.

I.     BACKGROUND

       Piantedosi was convicted of first-degree murder on September 23, 2013, following a jury

trial in Middlesex County Superior Court. Commonwealth v. Piantedosi, 87 N.E.3d 549 (Mass.

2017); Doc. No. 1 at 1-2. 1 He was sentenced to life in prison. Doc. No. 1 at 1; App. at 8. 2



1
  Citations to documents on the Court’s electronic docket reference the assigned docket number
and the page number appearing in the ECF header at the top of each page.
2
  The respondent filed a three-volume Appendix (“App.”) containing the state-court record as an
attachment to its prior motion to dismiss. Doc. Nos. 15-1 (Vol. I, pp.1-697), 15-2 (Vol. II,
pp.698-1585), and 15-3 (Vol. III, pp.1586-2535).
       The murder victim was Piantedosi’s longtime girlfriend, with whom he shared a teenage

daughter. Piantedosi, 87 N.E.3d at 550-51. On May 3, 2012, days after his release from a

psychiatric hospitalization, Piantedosi visited the victim’s home to see their daughter. Id. at 551-

52. What began as a verbal argument between Piantedosi and the victim escalated, and

ultimately ended with Piantedosi grabbing a butcher knife and chasing the victim from the

kitchen to their daughter’s bedroom, where he stabbed her to death. Id. at 551. The killing was

witnessed by Piantedosi’s daughter, as well as one of her friends with whom she had been video

chatting on a computer in her room. Id. After his daughter fled and called police from a food

delivery person’s car, Piantedosi left the house. Id. The next day, Piantedosi drove to a state

police barracks in Weston, Massachusetts, parked his car, laid down on the ground in front of his

car, and remained there until officers recognized and arrested him. Id.

       In his defense at trial, Piantedosi sought to establish that he lacked criminal responsibility

for the killing due to involuntary intoxication from newly prescribed antidepressant medications.

Id. at 550. Piantedosi presented testimony by his father and a forensic psychiatrist, Dr. Wade C.

Meyers, medical records from his past psychiatric treatment and hospitalizations, and a

competency evaluation conducted after his arrest. Id. at 552. The Supreme Judicial Court

(“SJC”) described this portion of the evidence, which is the focus of Piantedosi’s federal claim,

as follows:

       [Piantedosi]’s father . . . testified to [Piantedosi]’s psychiatric hospitalizations a few
       days before the May 3, 2012 incident. On April 29, 2012, the father visited
       [Piantedosi] at the Holy Family Hospital emergency room and observed that he was
       quiet and nontalkative. According to medical records, [Piantedosi] had been
       admitted to the hospital for self-inflicted injuries to his arms. He was diagnosed
       with depression and prescribed Prozac . . . and Trazodone . . . .




                                                   2
       Upon [Piantedosi]’s discharge on May 2, 2012, his father picked him up from the
       hospital and drove him to a pharmacy to fill his prescriptions. 3 [Piantedosi] was
       scheduled to attend an outpatient program beginning on May 3, 2012. He spent the
       afternoon [of May 2nd] in his room but left to attend classes at a professional school
       that evening; several of the students in his class noticed that he seemed tired and
       unwell. The next morning, [Piantedosi] did not come downstairs from his bedroom
       until approximately 11:30 A.M.; he was pale and dehydrated. [Piantedosi] left the
       house shortly thereafter, telling his father that he was planning to pick [his
       daughter] up at school . . . and take her out for ice cream.

       Meyers evaluated [Piantedosi] to determine his mental state at the time of the crime.
       Based on interviews with [Piantedosi], Meyers’s review of past psychiatric records,
       neuropsychological testing, and other information, Meyers concluded that on May
       3, 2012, [Piantedosi] did not have the capacity to appreciate the wrongfulness of
       his conduct and was not able to conform his conduct to the requirements of the law.
       Meyers opined that [Piantedosi] suffered from involuntary intoxication from the
       antidepressants Prozac and Trazodone. He explained that possible side effects of
       those medications included “irritability, rage reactions, hostility, mania, insomnia,
       racing thoughts, a disinhibition of . . . behavior, impulsivity and trouble
       concentrating.” Meyers opined further that [Piantedosi] suffered from bipolar
       disorder, and therefore that he was more vulnerable to the toxic effects of Prozac
       and Trazodone. He noted that Prozac and Trazodone contain warnings to screen
       for bipolar disorder because “taking those medications has a significant risk of
       swinging you into a manic episode.” He stated that people with bipolar disorder
       who are treated with antidepressants generally are also treated with mood stabilizers
       to prevent possible manic episodes.

       In rebuttal, the Commonwealth called Dr. Alison Fife, a forensic psychiatrist. Fife
       also had interviewed [Piantedosi] and reviewed the relevant treatment records and
       police reports. She disagreed with the conclusion that [Piantedosi] was intoxicated
       by therapeutic doses of Prozac and Trazodone. She also did not agree with
       Meyers’s diagnosis of bipolar disorder. Fife testified that a mental disease or defect
       did not “drive” [Piantedosi] to kill the victim. When asked, in her opinion, what
       did “drive” [Piantedosi] to do so, she responded that feelings of anger, sadness, and
       rage “drove” [his] behavior.

Piantedosi, 87 N.E.3d at 552-53.

       Piantedosi filed a timely appeal. App. at 9. In his brief to the SJC, his counsel raised

four issues, including whether precluding the defense expert from testifying about Piantedosi’s


3
 Footnote 5 to the SJC’s decision says, “After [Piantedosi]’s arrest, his father counted the Prozac
and Trazodone pills remaining in [Piantedosi]’s prescription bottles. He testified that there was
one pill missing from both bottles, which could have indicated that [Piantedosi] had taken his
medications as prescribed.”
                                                 3
statements to him violated the Constitution. App. at 20. In his reply brief, Piantedosi identified

three additional issues pursuant to Commonwealth v. Moffett, 418 N.E.2d 585 (Mass. 1981).

App. at 133, 137-38.

       The SJC affirmed on December 18, 2017. In its decision, the SJC discussed at length and

rejected each of the issues raised in Piantedosi’s opening brief, and also summarily

acknowledged and found “unavailing” the Moffett claims. Piantedosi, 87 N.E.3d at 553-60 &

n.11. Piantedosi did not seek certiorari in the United States Supreme Court.

       In November 2018, Piantedosi filed a timely federal habeas petition, claiming he was

“prevented . . . [from] hav[ing] a complete and full defense” because “[t]he trial court

erroneously precluded crucial expert testimony concerning [his] symptoms and past medical

history.” Doc. No. 1 at 6. 4 Piantedosi’s claim has been fully briefed and is ripe for disposition.

II.    LEGAL STANDARDS

       State court decisions merit substantial deference. A federal court may not grant a writ of

habeas corpus unless it finds the state court’s adjudication of the petitioner’s claims “(1) resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States[,] or (2) resulted in a

decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d). As the Supreme Court repeatedly

has emphasized, this standard is “difficult to meet,” and a habeas petitioner carries a heavy

burden of proof. Harrington v. Richter, 562 U.S. 86, 102 (2011); accord Cullen v. Pinholster,




4
 The petition included several additional claims, which Piantedosi deleted in response to the
Court’s order finding that, to the extent they presented federal constitutional claims, they had not
been exhausted. Doc. Nos. 17, 19, 21.
                                                  4
563 U.S. 170, 181 (2011); see Burt v. Titlow, 571 U.S. 12, 19-20 (2013) (emphasizing the

“formidable barrier” faced by a federal habeas petitioner).

       If a state court’s decision “was reasonable, it cannot be disturbed” on habeas review.

Hardy v. Cross, 565 U.S. 65, 72 (2011) (per curiam); see Renico v. Lett, 559 U.S. 766, 779

(2010) (admonishing federal habeas courts not to “second-guess the reasonable decisions of state

courts”). A federal court must presume that the state court’s factual findings are correct, unless

the petitioner has rebutted that presumption with clear and convincing evidence. § 2254(e)(1);

Miller-El v. Cockrell, 537 U.S. 322, 340-41 (2003); accord Teti v. Bender, 507 F.3d 50, 57 (1st

Cir. 2007); see Pike v. Guarino, 492 F.3d 61, 68 (1st Cir. 2007) (discussing the “separate and

exacting standard applicable to review of a state court’s factual findings”).

       A state court ruling is “contrary to” clearly established Supreme Court precedent “if the

state court applies a rule that contradicts the governing law set forth in [Supreme Court] cases,”

or “if the state court confronts a set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at a result different from [its] precedent.”

Williams v. Taylor, 529 U.S. 362, 405-06 (2000). The state court is not required to cite, or even

have an awareness of, governing Supreme Court precedents, “so long as neither the reasoning

nor the result of [its] decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); cf.

Richter, 562 U.S. at 100 (stating “§ 2254(d) does not require a state court to give reasons before

its decision can be deemed to have been ‘adjudicated on the merits’” and entitled to deference).

       For a habeas petitioner to prevail under this exacting standard, the state court judgment

must contradict clearly established holdings of the Supreme Court, not merely law articulated by

a lower federal court, and not dicta of any court. Williams, 529 U.S. at 404-05; accord Knowles

v. Mirzayance, 556 U.S. 111, 122 (2009); see Marshall v. Rodgers, 569 U.S. 58, 64 (2013)



                                                  5
(warning against using circuit precedent to “refine or sharpen a general principle of Supreme

Court jurisprudence into a specific legal rule that th[e] Court has not announced”).

       A state court decision constitutes an “unreasonable application” of Supreme Court

precedent if it identifies the correct governing legal rule, but “unreasonably applies it to the facts

of the particular state prisoner’s case.” Williams, 529 U.S. at 407-08. When making the

“unreasonable application” inquiry, a federal habeas court must determine “whether the state

court’s application of clearly established federal law was objectively unreasonable.” Id. at 409.

An unreasonable application of the correct rule can include the unreasonable extension of that

rule to a new context where it should not apply, as well as an unreasonable failure to extend the

rule to a new context where it should apply. Id. at 407. It cannot, however, include a decision

by a state court not “to apply a specific legal rule that has not been squarely established by [the

Supreme Court].” Mirzayance, 556 U.S. at 122. “The more general the rule, the more leeway

courts have in reaching outcomes in case-by-case determinations.” Yarborough v. Alvarado, 541

U.S. 652, 664 (2004).

       A showing of clear error is not sufficient for a habeas petitioner to establish entitlement

to relief. Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003); accord McCambridge v. Hall, 303

F.3d 24, 36-37 (1st Cir. 2002) (en banc). Rather, relief is available only where a state court’s

“determination was unreasonable – a substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); accord Brown v. Ruane, 630 F.3d 62, 67 (1st Cir. 2011); see also Cavazos

v. Smith, 565 U.S. 1, 2 (2011) (per curiam) (emphasizing that a habeas court “may not overturn a

state court decision . . . simply because the federal court disagrees with [it]”); Richter, 562 U.S.

at 103 (requiring a petitioner to “show that the state court’s ruling . . . was so lacking in

justification that there was an error well understood and comprehended in existing law beyond



                                                   6
any possibility for fairminded disagreement”). Put another way, relief under § 2254 is warranted

only if a petitioner shows that the state court’s rejection of his claim was “so offensive to

existing precedent, so devoid of record support, or so arbitrary, as to indicate that it is outside the

universe of plausible, credible options.” Sanna v. Dipaolo, 265 F.3d 1, 13 (1st Cir. 2001)

(quotation marks omitted).

       Viewed through the lens of these stringent standards, Piantedosi’s claim fails.

III.   DISCUSSION

       Piantedosi challenges the trial judge’s “refusal to permit the defense expert [to] testify[]

about [Piantedosi]’s statements to him made during [a] forensic exam.” Doc. No. 22 at 4; Doc.

No. 1 at 6. According to Piantedosi, this ruling “deprived [him] of a meaningful opportunity to

present a defense” and violated both state and federal constitutional guarantees to Due Process.

Doc. No. 22 at 9. He characterizes the precluded testimony as involving “crucial information at

the most crucial stage of his defense,” in particular because Piantedosi himself “was the primary

historian of his poorly documented symptoms and psychiatric history.” Id. He suggests the trial

court “mechanistically” applied an evidentiary rule “to defeat the ends of justice,” thereby

infringing Piantedosi’s right to call witnesses and impairing his ability to present “all relevant,

material and admissible evidence” in support of his defense. Id. at 10 (citing Chambers v.

Mississippi, 410 U.S. 284, 302 (1973)). 5




5
  To the extent Piantedosi’s brief hints at other alleged errors by the trial court, e.g., Doc. No. 22
at 13-15 (discussing admission of certain testimony by Piantedosi’s daughter and the
prosecutor’s expert witness, and implying defense counsel was ineffective in failing to call
Piantedosi as a witness in response to the limitations placed on his expert’s testimony), such
errors are beyond the scope of the one properly exhausted claim that is before this Court for
resolution on its merits.
                                                   7
       Under Massachusetts law, “permissible bases of expert opinion testimony . . . include

facts or data not in evidence if the facts or data are independently admissible and are a

permissible basis for an expert to consider in formulating an opinion.” Piantedosi, 87 N.E.3d at

555 (quotation marks omitted). However, in Massachusetts, “[a]lthough an expert may

formulate an opinion based on facts or data not admitted in evidence, but that would be

admissible with the proper witness or foundation, the expert may not testify to the substance or

contents of that information on direct examination.” Id. (quotation marks omitted, emphasis

added). 6 This rule is aimed at preventing parties from using expert testimony to circumvent the

rule against hearsay. Id. It “leave[s] inquiry regarding the basis of expert testimony to cross-

examination,” then allows “the proponent of the evidence [to] introduce the details surrounding

the source of the expert’s opinion” only when “the door is opened by the opposing party.” Id.

       In analyzing “[t]he judge’s decision to require compliance with this rule of evidence”

during Piantedosi’s trial, the SJC recounted the relevant events as follows:

       In conducting his evaluation of [Piantedosi]’s mental state, Meyers reviewed
       [Piantedosi]’s mental health records, police reports, and other discovery material;
       interviewed collateral witnesses; and met with [Piantedosi] on two occasions . . .
       for a total of about seven and a half hours. On direct examination, defense counsel
       asked Meyers about certain statements [Piantedosi] had made to him during the
       course of these interviews. Counsel inquired, “Were you able to learn anything
       from [Piantedosi] concerning his mental health history . . . that was of significance
       to you in forming your opinion?”

       The prosecutor objected to the question because [Piantedosi]’s statements had not
       been admitted in evidence. As an offer of proof, defense counsel represented that
       Meyers would testify to statements made by [Piantedosi] about experiencing
       manic-like symptoms in the past[,] hyperactivity, increased mood, [and] needing to
       sleep for a couple of days at a time . . . . Counsel added that he wanted to raise with
       Meyers “some things about [Piantedosi]’s mental health and employment histories


6
 In this respect, Massachusetts evidentiary rules differ from the Federal Rules of Evidence,
which would permit experts to include such information in their testimony. See Fed. R. Evid.
703. The SJC has explicitly acknowledged this difference and has intentionally chosen to
maintain it. Piantedosi, 87 N.E.3d at 555 & n.7.
                                                 8
       and . . . the events on May 3.” 7 After a lengthy sidebar conference, the judge ruled
       that the statements made during Meyers’s interviews of [Piantedosi] were not
       admissible on direct examination. During the remainder of his direct testimony,
       Meyers testified that [Piantedosi] suffered from bipolar disorder. As a basis for this
       opinion, Meyers stated that he had relied upon [Piantedosi]’s “history from
       different sources and as well my history from him.”

       The thrust of the prosecutor’s cross-examination was that [Piantedosi]’s prior
       treatment records did not support a diagnosis of bipolar disorder. Pursuing this line
       of inquiry, the prosecutor asked Meyers about records admitted in evidence from
       the Lahey Clinic and Holy Family Hospital, treatment records from the Cambridge
       house of correction and Bridgewater State Hospital, and a May 7, 2012,
       competency evaluation conducted by Dr. Jodie Shapiro. The prosecutor did not
       challenge Meyer[s]’s reliance on [Piantedosi]’s out-of-court statements as the basis
       for his expert opinion that [Piantedosi] suffered from bipolar disorder. On redirect
       examination, defense counsel did not ask Meyers any questions about statements
       made by [Piantedosi] concerning this subject.

Piantedosi, 87 N.E.3d at 554, 556 (quotation marks and brackets omitted).

       The SJC then rejected Piantedosi’s claim on its merits, reaffirming its prior decisions

explaining the relevant state evidentiary rule and concluding that the trial court had not violated

Piantedosi’s “constitutional right to present a full defense” by applying that rule to limit Dr.

Meyers’s testimony regarding the substance of statements Piantedosi made to him. Id. at 556.

The SJC reasoned that Piantedosi was able to elicit from Dr. Meyers his diagnosis of bipolar

disorder, as well as the fact that the diagnosis came after interviews with Piantedosi and was

“based in part upon learning [his] history.” Id. The SJC further observed that Piantedosi had not



7
  Footnote 6 to the SJC’s decision says, “After the conclusion of Meyers’s testimony, defense
counsel provided the judge with another offer of proof. Counsel represented that Meyers would
have testified to the following: (1) [Piantedosi]’s relationship with the victim; (2) the events of
May 3, 2013, including ‘that morning when he woke up,’ ‘his plans with [his] daughter and
communications with his daughter in the afternoon,’ and ‘his activities during the afternoon
leading up to the time he arrived at [the victim’s house],’ ‘the events between 5:30 P.M. and
approximately 6:45 P.M.—that is, in the kitchen and living room area and the event itself’; (3)
[Piantedosi]’s employment history, including losing two potential jobs in late April, 2012, after
having lost his truck driving position in March, 2012, that caused a significant amount of stress,
anxiety, and depression; and (4) [Piantedosi]’s mental health history including instances of
manic behavior.”
                                                  9
been prevented from pursuing an insanity defense, but, rather, had been permitted to offer

“testimony from his and the Commonwealth’s medical experts, his medical records from four

different facilities, and evidence from his competency examination, as well as statements by his

father and his classmates as to his appearance and activities . . . after he was released from the

hospital.” Id. In addition, Dr. Meyers had “provide[d] a detailed description of the events of

May 3, 2012,” which the SJC recounted in some depth. Id. at 556-57.

       The SJC’s approval of the manner in which the trial court regulated the scope of Dr.

Meyers’s testimony in light of the relevant state evidentiary rule was neither contrary to, nor an

unreasonable application of, the Due Process Clause or any Supreme Court decision construing

it. Although “a state’s broad latitude to define rules for the exclusion of evidence and to apply

those rules to criminal defendants has constitutional limits,” the specific due process right

Piantedosi invokes here—the right to present a defense—operates at a high level of “generality,”

and “the substantial element of judgment required of trial courts in excluding defense evidence”

is “entitled to substantial deference” on federal habeas review. Brown, 630 F.2d at 71-73. “With

rare exception, a trial court’s exclusion of hearsay evidence does not offend the Constitution.”

Id. at 73. More generally, “the Due Process Clause does not permit the federal courts to engage

in a finely tuned review of the wisdom of state evidentiary rules.” Marshall v. Lonberger, 459

U.S. 422, 438 n.6 (1983). Rather, “to trigger [federal habeas] relief,” where a state court has

issued a ruling construing or applying a state evidentiary rule such as Massachusetts’s limitation

on the scope of expert testimony, “the state court’s application of state law must be ‘so arbitrary

or capricious as to constitute an independent due process . . . violation.’” Coningford v. Rhode

Island, 640 F.3d 478, 484 (1st Cir. 2011) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).




                                                 10
       Here, Piantedosi has asserted—but the record does not establish—that the restrictions

placed on his expert’s testimony meaningfully impaired his ability to pursue a defense, and “so

infected [his] trial with unfairness as to make the resulting conviction a denial of due process.”

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); see Dowling v. United States, 493 U.S.

342, 352 (1990) (defining “the category of infractions [arising from application of state rules of

evidence] that violate fundamental fairness very narrowly”). Piantedosi has cited no clearly

established federal law or Supreme Court decision that prohibits—or even addresses directly—a

state evidentiary rule limiting testimony about the facts underlying an expert opinion in a manner

similar to the Massachusetts rule at issue. 8 “The absence of an on-point pronouncement from the

Supreme Court leaves hanging by the slimmest of threads [Piantedosi]’s claim that the state

court’s [limitation on the defense expert’s testimony] can be deemed an unreasonable application

of the broader fair-trial principle.” Coningford, 640 F.3d at 485.

       This Court has reviewed the record of Piantedosi’s trial and carefully considered the

SJC’s disposition of his claim. The record establishes that Piantedosi was able to present

considerable evidence supporting his involuntary intoxication/insanity defense, including



8
  The Supreme Court decisions Piantedosi does cite are distinguishable legally and factually
from this case, are relevant only insofar as they announce general due process principles, and
require no particular result here. See Crane v. Kentucky, 476 U.S. 683, 690 (1986) (finding Due
Process violation where “competent, reliable evidence bearing on the credibility of a
confession,” the suppression of which was sought and denied pretrial, was deemed irrelevant and
excluded at trial); Chambers, 410 U.S. at 294 (finding that state court’s combined application of
evidentiary rules against hearsay and against a party impeaching its own witness operated to
violate defendant’s Due Process where, as a result, the defendant could neither cross-examine
crucial witness nor present witnesses to rebut his most damning testimony); Washington v.
Texas, 388 U.S. 14, 22 (1967) (finding Sixth Amendment is violated by “arbitrary rules that
prevent whole categories of defense witnesses [such as alleged accomplices] from testifying on
the basis of a priori categories that presume them unworthy of belief”). The same is true of the
decisions Piantedosi cites from Courts of Appeals in other jurisdictions, see Doc. No. 22 at 12-
13, which are neither binding on this Court nor reflective of clearly established law against
which the SJC’s decision may be measured for purposes of § 2254.
                                                 11
establishing on redirect examination certain facts Dr. Meyers had learned from Piantedosi about

how he had physically reacted to the newly prescribed antidepressant medications on the day

after his release from the hospital (which also was the day of the crime). Piantedosi, 87 N.E.3d

at 555 n.8; see also generally App. at 1997-2228 (testimony of Piantedosi’s father and Dr.

Meyers). “In light of these substantial other opportunities to call the jury’s attention to”

Piantedosi’s psychiatric history and mental state leading up to and during the relevant events, the

SJC’s endorsement of the trial court’s ruling preventing Dr. Meyers from disclosing on direct

examination the substance of Piantedosi’s statements to him was not “an unreasonable

application of clearly established law on the right to present a defense.” 9 Brown, 630 F.3d at 74-

75; see Coningford, 640 F.3d at 485 (“[W]hether or not an unarguably correct evidentiary ruling,

[the challenged ruling] was well within the universe of plausible evidentiary rulings. It was,

therefore, not so arbitrary and capricious as to work a denial of the petitioner’s constitutionally

secured fair-trial right.”). 10

        Because Piantedosi has not established an “extreme malfunction” of the justice system,

Titlow, 571 U.S. at 20, his claim fails.




9
  The Court also notes that, besides assertions Piantedosi makes for the first time in his brief to
this Court, nothing in the record suggests he could not have elected to testify in his own defense
as to the facts Dr. Meyers was precluded from recounting. Cf. Brown, 630 F.3d at 74 (noting
that defendant had “declined to exercise his right to call” another available witness who could
have testified to the relevant information without inviting a hearsay objection).
10
   The trial court engaged in lengthy discussion of this evidentiary question with counsel during
multiple sidebar conferences and engaged in a thoughtful exploration of the relevant state-court
decisions defining the relevant evidentiary rule. App. at 2083-86, 2092-101, 2120-28. This
reflects a considered approach to assessing the issue that was neither arbitrary nor capricious.
                                                 12
IV.    CONCLUSION

       For the foregoing reasons, Piantedosi’s habeas petition is DENIED. 11

                                                    SO ORDERED.

                                                     /s/ Leo T. Sorokin
                                                    United States District Judge




11
   Because “reasonable jurists” could not “debate whether . . . the petition should have been
resolved in a different manner,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), no certificate of
appealability shall issue. As explained more fully above, Piantedosi cannot demonstrate that the
state trial court’s application of state evidentiary standards governing expert testimony rose to
the level of a federal Due Process violation.
                                               13
